Citation Nr: 1608908	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of reduction from a 50 percent to a 10 percent disability rating for status post L1 and L2 compression fracture with wedging of T12-L1 and L2 (back disability), effective October 1, 2011.

2.  Entitlement to an increased rating for back disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

By way of background, in June 2010, the RO proposed reducing the rating for the Veteran's back disability at issue from 50 percent, which was effective since October 23, 2003, to 10 percent.  In September 2010, the Veteran submitted a statement indicating that he wished to be considered for an increased rating for the back disability.  In the July 2011 rating decision, the RO reduced the back disability rating from 50 percent to 10 percent, effective October 1, 2011.  In June 2012, the Veteran submitted a timely notice of disagreement (NOD) with the rating reduction.

In a July 2013 rating decision, the RO increased the back disability rating from 10 percent to 20 percent, effective January 23, 2012, and also assigned a temporary 100 percent evaluation based on treatment necessitating convalescence.  In the July 2013 rating decision, the RO also assigned a separate 20 percent evaluation for left lower extremity sciatica, effective January 18, 2012.  In a May 2015 rating decision, the RO increased the back disability rating to 40 percent, effective March 27, 2014.  Although a higher rating has been assigned for that disability, the increased rating matter remains in appellate status because the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Furthermore, the Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Board carefully considered the question of whether a claim of entitlement to an increased rating for the disability at issue is in appellate status and finds that the Veteran is seeking an increased rating for the back disability at issue here, especially in light of the Veteran's September 2010 statement mentioned above.

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of propriety of reduction from a 50 percent to a 10 percent rating for the Veteran's service-connected back disability, the Veteran filed a timely NOD in June 2012, concerning the reduction issue in the July 2011 rating decision.  However, the claims file does not contain any statement of the case (SOC) specifically addressing the back disability rating reduction issue, and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Regarding the issue of entitlement to an increased rating for the Veteran's back disability, at the October 2015 Board hearing, the Veteran asserted that his symptoms have worsened since the last VA examination, which was in March 2010.  Accordingly, a new VA examination is warranted on remand.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran requested that such examination be scheduled at the VA facility in Loma Linda, and thus, he should be scheduled for an examination at that location, if possible.

The Board notes that the rating formula for the spine provides separate ratings for neurologic manifestations, such as radiculopathy and bowel and bladder impairment.  See 38 C.F.R. § 4.71a (2015).  Given that the RO has granted a separate rating for left lower extremity neurologic abnormality, that the Veteran and his representative asserted that the Veteran has bowel and bladder impairment related to his back disability, and in light of the instant remand for a new VA examination concerning the spine, the VA examiner should also evaluate the presence of any neurologic abnormality related to the service-connected back disability, to include consideration of past medical evidence indicating the presence of radiculopathy.

At the Board hearing, the Veteran asserted that Social Security Administration (SSA) records support his increased rating claim.  However, complete SSA medical records do not appear to be currently associated with the claims file and should be requested on remand.  Additionally, a September 2003 rating decision shows that the Veteran was entitled to vocational rehabilitation based on his back disability.  These records should also be requested on remand because they are not currently associated with the file and could potentially be relevant to the pending appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Lastly, any relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain update VA treatment records.

2.  Request from the SSA any records pertaining to any application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's claim.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Obtain the Veteran's complete VA vocational rehabilitation file.  If no such file exists, the record should be annotated to reflect such finding, and the Veteran should be so notified.

4.  Issue an SOC that addresses the issue of propriety of reduction from a 50 percent to a 10 percent rating for the Veteran's service-connected back disability.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

5.  Thereafter, schedule the Veteran for a VA examination addressing his service-connected back disability.  The examiner must review the Veteran's claims file, to include past medical records indicating lower extremity radiculopathy, and must indicate such review in the examination report.

The examiner should describe the severity of the Veteran's service-connected back disability.  All pertinent symptomatology and findings of that disability are to be reported in detail, to include any neurologic abnormalities present that are associated with the disability such as radiculopathy and bowel and bladder impairment, which he asserted are impairments he has at the Board hearing.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide the reasoning for the conclusions reached.

6.  If the claim for an increased rating for the back disability remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




